Citation Nr: 1817990	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  13-08 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a traumatic brain injury (TBI). 

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

3. Entitlement to service connection for bilateral carpal tunnel syndrome (CTS) (also claimed as peripheral neuropathy, right and left upper extremity), to include as secondary to diabetes mellitus, type II. 

4. Entitlement to service connection for bilateral peripheral neuropathy, lower extremities.

5. Entitlement to an effective date prior to May 21, 2013, for the award of service connection for diabetes type 2.

REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse.


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from June 1968 to April 1971.

This matter came before the Board of Veterans' Appeals (Board) on appeal from August 2010 and February 2011 decisions of the St. Louis, Missouri, Regional Office (RO). In March 2015, the Board remanded the appeal to the RO for additional development.

In July 2014, the Veteran was afforded a travel board hearing before a Veterans Law Judge who is no longer with the Board. A hearing transcript is in the record.

In May 2017, the Veteran was informed that the Veterans Law Judge (VLJ) who had conducted his July 2014 Board was no longer employed at the Board and he, therefore, had a right to an additional hearing before a different VLJ. In May 2017, the Veteran indicated that he wanted an additional Board hearing.

In November 2017, the Veteran was afforded a travel board hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.

The Veteran's claim of entitlement to service connection for PTSD has been re-characterized as a claim of service connection for an acquired psychiatric disorder, to include PTSD. See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

As a matter of clarification, the RO has evaluated the Veteran's PTSD claim as one requiring new and material evidence in an October 2016 supplemental statement of the case (SSOC). The Veteran has continually received treatment for PTSD since less than a year after his initial denial for entitlement to service connection in October 2000. Under 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156 (b). 

The appellate issue is therefore an original claim of service connection for PTSD, and the Veteran is relieved of the obligation to present new and material evidence to reopen the claim. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure that VA has received all of the Veteran's Social Security Administration (SSA) records. In a treatment record from February 2003, the Veteran indicated that he was receiving social security benefits. In addition, letters from the Social Security Administration from September 2010, June 2011, and September 2013 indicate the Veteran received benefits in the past or was presently receiving benefits. However, there are no SSA records in the claims file. It is unclear from the record if SSA has additional records which were used to grant the Veteran benefits. Therefore, remand is necessary to obtain any missing SSA records.

Remand is also necessary for the claims of entitlement to service connection for PTSD, bilateral CTS, and bilateral lower extremity neuropathy for VA examinations. 

The case is REMANDED for the following action:

1. Contact the SSA and request that it provide documentation of the Veteran's award of disability benefits and copies of all records not already of record developed in association with the decision for incorporation into the record. 

2. Request that the Veteran provide the names and addresses of any and all health care providers who provided treatment for his TBI residuals, acquired psychiatric disorder, bilateral CTS of the upper extremities, bilateral peripheral neuropathy of the lower extremities, and diabetes. After acquiring this information and obtaining any necessary authorization, obtain and associate any pertinent records with the claims file or e-folder. 

3. After all available records have been associated with the claims file and/or e-folder, If additional medical evidence indicates a possible diagnosis for TBI, determine whether it is necessary to schedule the Veteran for a VA examination to determine the etiology of his TBI residuals. The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner. The examination report should reflect that such review was accomplished. 

a. As noted above, the examiner should review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

* A June 1971 service treatment record (STR) indicates the Veteran was seen with complaints of frontal headaches and pressure.

* In July 2010, the Veteran was afforded a VA examination. The Veteran reported two head injuries including involvement in a car accident and being struck in the head from behind with the butt of a rifle. The examiner opined that neither injury caused a TBI while in the military and that the Veteran's military medical records contradict his claims of hospitalization for a motor vehicle accident. The examiner also stated that the Veteran did not experience a loss of conscious or alteration of conscious and therefore did not suffer a TBI.  

* In September 2012, the Veteran was afforded a VA examination. The examiner noted the Veteran does not have a diagnosis for TBI. 

* In the Veteran's July 2014 hearing testimony he indicated that his head struck the front windshield of his vehicle during a motor vehicle accident while in-service. The Veteran indicated experiencing dizziness, pain, memory loss, and confusion following the accident and continuing symptoms of headaches and blackouts. The Veteran also noted dizziness and lightheadedness upon waking up in the morning. The Veteran also referenced an incident in which he was hit in the head by another soldier.

* In October 2015, the Veteran was afforded a VA examination. The examiner indicated the Veteran does not currently have, and has never had a TBI.

* In the Veteran's November 2017 hearing testimony he reported being struck in the forehead with the butt of a rifle during an altercation with another soldier. The Veteran also reported involvement in a car accident in which his forehead hit the windshield. 

b. The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

c. The examiner must provide an opinion as to whether the Veteran suffered a TBI in service.

d. The examiner must also provide an opinion as to whether the Veteran currently experiences residuals of a TBI resulting from the Veteran's service. 

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles. 

4. After all available records have been associated with the claims file and/or e-folder schedule the Veteran for a VA examination to determine the etiology of any acquired psychiatric disorder, to include PTSD. The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner. The examination report should reflect that such review was accomplished. 

a. As noted above, the examiner should review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

* The Veteran was seen numerous times from October 1999 to March 2000 with various complaints of stressors, including an in-service incident in which he was raped by a fellow service member while in Germany. The Veteran also reported an incident in which he was hit in the teeth by another soldier as the result of an altercation. The Veteran discussed his father's death and reported an instance where he was accused of wanting to kill his own father immediately before his death. Clinicians consistently comment on the Veteran's difficultly with concisely explaining incidents or experiences and often use the terms "tangential and circumstantial thinking" to describe the Veteran's thought processes and speech. 

* In a December 1999 treatment note the Veteran stated he sometimes experiences some hallucinations and persecutory ideas about people plotting against him. 

* In a February 2000 treatment note the Veteran indicated he was sexually assaulted by an older serviceman while stationed in Germany.

* Additional treatment notes from May 2000 through March 2001 indicate the Veteran experiences continued depression and anxiety due to the in-service incidents of sexual assault and physical assault. The Veteran also references an incident in which he was accused of indecent exposure with regard to a minor but does not provide specific details. Clinicians continue to comment on the Veteran's tangential thinking throughout this time period. 

* A February 2003 treatment note indicates the Veteran may have a diagnosis for PTSD due to military sexual trauma and combat exposure. The clinician noted "magical thinking" bordering on psychotic and previous instances of child abuse by the Veteran with a history of being "misunderstood" including with minors who are females. 

* A July 2009 VA treatment note indicates the Veteran has a diagnosis for a psychotic disorder, not otherwise specified (NOS). 

* In treatment notes from October 2009 to March 2010 the Veteran attended and participated in mental health groups and was reported to have a diagnosis for psychotic disorder, 

* In an April 2010 treatment note the Veteran was noted to have a diagnosis for depressive disorder, NOS and a diagnosis for PTSD by history. 

* In July 2010, the Veteran was afforded a VA examination. The examiner noted the Veteran has a diagnosis for somatization disorder (physical complaints may be related to his psychological state).

* A July 2010 treatment note indicates the Veteran has multiple psychiatric symptoms, including hallucinations, vivid flashbacks, mood swings, and anxiety. The clinician noted diagnoses for depressive disorder and psychotic disorder. 

* In an April 2011 VA treatment note the clinician noted a diagnosis for PTSD and major depressive disorder with psychotic features. 

* In a May 2012 VA treatment note the Veteran reported frustration for not receiving service-connection for PTSD. The clinician's notes indicate a lack of PTSD diagnosis but do note diagnoses for depressive disorder with psychotic symptoms, anxiety disorder, and personality disorder. 

* In a September 2012 VA examination the examiner noted a diagnosis for major depressive disorder with severe psychosis. 

* In treatment notes from November 2013 to October 2014 the Veteran was seen numerous times and noted to have multiple mental disorders including depressive disorder with psychotic symptoms, anxiety disorder, and cognitive disorder.

* In the Veteran's July 2014 hearing testimony he indicated receiving a diagnosis for PTSD from Dr. L. and Dr. C. The Veteran reported an incident of sexual assault while stationed overseas. The Veteran noted that he was encouraged to get drunk and likely drugged and forced to perform sexual acts against his will. The Veteran indicated that he did not report the incident due to threats of retaliation made by the perpetrators. Following this incident the Veteran was transferred to Vietnam. The Veteran reported being struck in the teeth requiring dental treatment due to an altercation with other soldiers during his Vietnam service. The Veteran's spouse testified that he sometimes tries to hurt her in his sleep during nightmares. 

* An October 2017 letter from Dr. RB states the Veteran has symptoms of PTSD due to his experiences in the military. Dr. RB also stated that the Veteran's symptoms and history of PTSD limit his ability to function and are not the result of drug addiction or alcoholism. 

* In the Veteran's November 2017 hearing testimony he indicated that two fellow soldiers got him drunk, gave him a date rape pill and then raped him while he was stationed in Germany. The Veteran also stated that he was involved in combat operations after being transferred to Vietnam. The Veteran's spouse also testified that the Veteran experiences anxiety, hypervigilance, and declining short-term memory. 

b. The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

c. The examiner must provide an opinion as to whether the Veteran's acquired psychiatric disorder, to include PTSD began during a period of active service or as a result of the Veteran's service. 

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles. 

5. After all available records have been associated with the claims file and/or e-folder schedule the Veteran for a VA examination to determine the etiology of his upper extremity CTS. The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner. The examination report should reflect that such review was accomplished. 

a. As noted above, the examiner should review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

* In July 2010 the Veteran was seen with complaints of numbness and parethesias through entire body, including his left arm. 

* In March 2016, the Veteran was afforded a VA examination. The Veteran reported moderate pain, parethesias, and numbness in his upper extremities. Upon examination the clinician noted a diagnosis for CTS in the left upper extremity but noted no evidence of a disability on the right side. The examiner did not provide a response indicating if the Veteran's neuropathy was proximately the result of his diabetes mellitus, type II. 

* In the Veteran's November 2017 hearing testimony he reported his upper extremity neuropathy was diagnosed as CTS. The Veteran stated that his neuropathy generally covers both arms and legs, and travels down on both sides. 

b. The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

c. The examiner must provide an opinion as to whether the Veteran's upper extremity CTS began during a period of active service or as a result of the Veteran's service. 

d. The examiner must also indicate whether the Veteran's upper extremity CTS is the result of his service-connected diabetes.

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles. 

6. After all available records have been associated with the claims file and/or e-folder schedule the Veteran for a VA examination to determine the etiology of his bilateral peripheral neuropathy of the lower extremities. The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner. The examination report should reflect that such review was accomplished. 

a. As noted above, the examiner should review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

* In an August 2012 treatment note the Veteran reported pain in his toes and the clinician noted possible neuropathy. The clinician also noted the Veteran did not yet have a diagnosis for diabetes. 

* In July 2010 the Veteran was seen with complaints of numbness and parethesias through entire body, feet burn, and back pain. 

* In treatment notes from September 2013, February 2014, and May 2014, the Veteran was seen with complaints of neuropathy in his feet. 

* In the Veteran's July 2014 hearing testimony he indicated experiencing symptoms of neuropathy with sharp pain in his feet. 

* In March 2016, the Veteran was afforded a VA examination. The Veteran reported moderate pain, parethesias, and numbness in his lower extremities, bilaterally. Upon examination the clinician noted there was no evidence of a disability and reported only subjective complaints by the Veteran. 

* In the Veteran's November 2017 hearing testimony he reported that he was evaluated using EMG reports and diagnosed with peripheral neuropathy by Dr. D in 2009. The Veteran indicated complaints of neuropathy going up past his knees and continuing to his arms. 

b. The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

c. The examiner must provide an opinion as to whether the Veteran's bilateral peripheral neuropathy of the lower extremities began during a period of active service or as a result of the Veteran's service. 

d. The examiner must also indicate whether the Veteran's bilateral peripheral neuropathy of the lower extremities is the result of his service-connected diabetes.

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles. 

7. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefit sought on appeal remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case (SSOC) and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


